Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 27 April 2022 concerning the title have been fully persuasive. The objection is withdrawn.
Applicant's remaining arguments have been fully considered but they are not persuasive. Applicant argued the combination of Zhou in view of Tsai does not teach and make obvious the amended claims. However, Examiner disagrees. 
Zhou in view of Tsai teaches and makes obvious an SpCell (Tsai, primary cell - para. 31, last four sentences) that sends an indication to wake up and operate a BWP in a dormancy behavior (Tsai, paras. 74 and 124; note: dormancy on a switched-away BWP or dormancy on serving cells having an assigned BWP - para. 54; Zhou, para. 376, 378 and 380-382 and figs. 23-25; note: SCell as a serving cell in Tsai, para. 54 and Zhou, para. 358) as noted in the updated rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0029316) in view of Tsai et al. (US 2021/0105722).
Regarding claim 1, Zhou discloses a method of wireless communication of a user equipment (UE), comprising: receiving, at the UE, a dormant BWP configuration indicating that a first BWP on which the UE operates in a dormancy behavior (paras. 389 and 392; note; dormant BWP or BWP in dormant state based on signaling), the first BWP being on a first secondary cell established between the UE and a base station (para. 397, especially lines 18-19; note: BWP of an SCell in a dormant state; para. 413, second sentence; para. 414, penultimate sentence); receiving, on a primary cell established between the UE and the base station, a first indication for transitioning to operating in the dormancy behavior (paras. 354 and 357; note: PCell PDCCH for an SCell; and, para. 361, fourth sentence; note: not monitor a dormant SCell PDCCH; para. 362, especially third sentence; note: RRC indicating a dormant state; paras. 366 and 380-382); and operating in the dormancy behavior on the first BWP in accordance with the first indication (para. 389, lines 20-31). 
Zhou discloses receiving an indication on a PDCCH of a primary cell (paras. 354 and 357; note: PCell PDCCH for an SCell; para. 380; note: BWP switching to indicate a dormant/active BWP/SCell) but does not disclose receiving, on the primary cell, a first wake-up signal prior to an active time in a first discontinuous reception (DRX) cycle, the first wake-up signaling instructing the UE to wake up and carrying the first indication for transitioning to operating in the dormancy behavior; and operating, in accordance with the first indication, in the dormancy behavior on the first BWP in the active time of the first DRX cycle. However, Tsai this feature (paras. 74 and 124; note: wake up signal also indicating dormancy on a switched-away (vacated) BWP or dormancy on a serving cell having an assigned BWP - para. 31 (last four sentences) and 54; note: SCell as a serving cell and an SpCell as a primary cell; fig. 1, items 102 and 104; para. 43; note: PCell PDCCH; para. 122-123; fig. 8). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, on the primary cell, a first wake-up signal prior to an active time in a first discontinuous reception (DRX) cycle, the first wake-up signaling instructing the UE to wake up and carrying the first indication for transitioning to operating in the dormancy behavior; and operating, in accordance with the first indication, in the dormancy behavior on the first BWP in the active time of the first DRX cycle in the invention of Zhou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing signaling to implement power savings on various BWPs and cells (Tsai, figs. 1 and 8; paras. 43, 72, 74 and 122-124; Zhou, figs. 23-25, 29 and 33-34 and paras. 376, 378 and 380-382; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 9, these limitations are rejected on the same grounds of Zhou in view of Tsai as in claim 1 above. In addition, Zhou discloses an apparatus for performing the method of  claim 1, the apparatus for wireless communication (fig. 3, item 110) and the apparatus being a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory (item 315) and configured to perform (paras. 236-237 and 242) the method of claim 1 as noted above. 
Regarding claim 17, these limitations are rejected on the same grounds of Zhou in view of Tsai as in claim 1 above. In addition, Zhou discloses a computer-readable medium storing computer executable code for wireless communication of a user equipment (UE) (fig. 3, items 101 and 315-316), comprising code to perform (paras. 236-237 and 242) the method of claim 1 above. 
Regarding claims 2, 10 and 18, Zhou in view of Tsai teaches and makes obvious the method of claim 1, further comprising, and apparatus of claim 9, wherein the at least one processor is further configured to perform, and the computer-readable medium of claim 17, wherein the code is further configured to: while operating in the dormancy behavior on the first BWP: performing periodic channel state information (CSI) measurements on the first secondary cell (Zhou, paras. 389 and 421; note: CSI report based on dormant state measurements); reporting CSI of the first secondary cell on another cell on which the UE operates in a non-dormancy behavior (Zhou, paras. 354 and 357; note: PCell PDCCH for an SCell; para. 391; note: report on PCell or PUCCH of an active SCell) and refraining from monitoring each physical down link control channel (PDCCH) transmitted on the first secondary cell (Zhou, para. 361, fourth and penultimate sentences; para. 363, last sentence; note: not monitoring a PDCCH on a dormant SCell).   
Regarding claims 3, 11 and 19, Zhou in view of Tsai teaches and makes obvious the method of claim 1, apparatus of claim 9 and computer-readable medium of claim 17, wherein the dormant BWP configuration is received through a Radio Resource Control (RRC) message (Zhou, para. 362, penultimate sentence; para. 399, first sentence; para. 414, second sentence; para. 419, third sentence; note: indication of dormant BWP or transition of a BWP to a dormant state).  
Regarding claims 4, 12 and 20, Zhou in view of Tsai teaches and makes obvious the method of claim 1, wherein the UE is configured to operate in a non-dormancy behavior on each of a plurality of BWPs (Zhou, fig. 28; para. 403, second sentence; para. 412), wherein the method further comprises, and the apparatus of claim 9, wherein the at least one processor is further configured to perform, and the computer-readable medium of claim 17, wherein the code is further configured to perform: operating the UE in a non-dormancy behavior on each of a plurality of BWPs (Zhou, fig. 28; para. 403, second sentence; para. 412), and further configured to perform: receiving a non-dormant BWP configuration indicating a default BWP of the plurality of BWPs for operating in the non-dormancy behavior (Zhou, paras. 412, second sentence); and while operating in the dormancy behavior on the first BWP: receiving, on the primary cell, a second indication for transitioning to operating in the non-dormancy behavior on the first secondary cell (Zhou, figs. 22 and 33; para. 447, last sentence; paras. 362 and 380, each penultimate sentence; para. 401, lines 15-26); and transitioning to operating in the non-dormancy behavior on the default BWP of the first secondary cell in accordance with the second indication (Zhou, para. 291, second and last sentences; para. 292 and fig. 10; para. 380-381 and fig. 24; note: BWP switching).  
Regarding claims 7 and 15, Zhou in view of Tsai teaches and makes obvious the method of claim 1 further comprising, and apparatus of claim 9 wherein the at least one processor is further configured to perform: receiving, on the primary cell, a second wake-up signal prior to an active time in a second DRX cycle, the second wake-up signal carrying a second indication for transitioning to operating in a non-dormancy behavior; and operating in the non-dormancy behavior for the active time of the second DRX cycle. However, Tsai discloses these features as noted in the rejection of claim 1 and 9 above for reoccurring DRX cycles with dormancy/non-dormancy during DRX active times (fig. 1, DRX cycles where the PSS indicates either dormancy or non-dormancy behavior - items 102-108; para. 43; note: PCell PDCCH; para. 46, especially last two sentences; para. 72, especially first sentence; note: wake-up signal having a BWP switching parameter to indicate BWP(s) to go dormant or wake up - para. 36; para. 122-123; note: active times of DRX cycles; paras. 74 and 124; note: wake up signal indicating non-dormancy on new BWP or non-dormancy on a serving cell having an assigned BWP).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, on the primary cell, a second wake-up signal prior to an active time in a second DRX cycle, the second wake-up signal carrying a second indication for transitioning to operating in a non-dormancy behavior; and operating in the non-dormancy behavior for the active time of the second DRX cycle in the invention of Zhou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing signaling to implement power savings on various BWPs and cells (Tsai, figs. 1 and 23-25 and paras. 31, 43, 46, 54, 72, 74 and 122-124; Zhou, paras. para. 376, 378 and 380-382 and figs. 29 and 33-34 ; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). 
Regarding claims 8 and 16, Zhou does not disclose the method of claim 1, further comprising, and the apparatus of claim 9, wherein the at least one processor is further configured to perform: establishing a plurality of secondary cells with the base station, the plurality of secondary cells including the first secondary cell; determining one or more groups dividing the plurality of secondary cells, each group containing one or more of the plurality of secondary cells that operate in the dormancy behavior or in a non-dormancy behavior together; and sending an indication of the one or more groups to the base station. However, Tsai discloses these features (fig. 8; para. 52, last sentence; note: BWP switching for a group of serving cells; para. 53-55, 65-70, 105 and 112-126; para. 92, especially second sentence and para. 93; note: confirmation message or ACK for signaling). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have establishing a plurality of secondary cells with the base station, the plurality of secondary cells including the first secondary cell; determining one or more groups dividing the plurality of secondary cells, each group containing one or more of the plurality of secondary cells that operate in the dormancy behavior or in a non-dormancy behavior together; and sending an indication of the one or more groups to the base station in the invention of Zhou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing carrier aggregation control and feedback as is known in the art (Tsai, fig. 8 and paras. 52-55, 56-70, 105 and 112-126; paras. 92-93; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). 

Claims 5 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Tsai, as applied to claim 1 or 9 above, and in further view of Ang et al. (US 2020/0205041).
Regarding claims 5 and 13, Zhou discloses receiving an indication on a PDCCH of a primary cell (paras. 354 and 357; note: PCell PDCCH for an SCell; para. 380) but does not disclose the method of claim 1, further comprising, and the apparatus of claim 9, wherein the at least one processor is further configured to perform: receiving, on the primary cell, a physical down link control channel (PDCCH) in an active time of a discontinuous reception (DRX) cycle, wherein the first indication is carried in the PDCCH, wherein the operating in the dormancy behavior is executed in the active time. However, Ang discloses deactivation BWPs during a DRX cycle based on an indication received on a PCell during a DRX active time (fig. 4, item 405; note: SCell deactivation by group BWP DCI, where dormancy is during a DRX active time - item 420-d; note: deactivation on secondary cells during a monitoring period for a PDCCH on a PCell; para. 136). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, on the primary cell, a physical down link control channel (PDCCH) in an active time of a discontinuous reception (DRX) cycle, wherein the first indication is carried in the PDCCH, wherein the operating in the dormancy behavior is executed in the active time in the invention of Zhou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing different operations for various cells or BWPs as is known in the art (Ang, figs. 4 and 8, and paras 136-138; Zhou, figs. 29 and 33-34; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462